Citation Nr: 1008578	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  99-11 056	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation for degeneration of 
the medial meniscus of the left knee, currently rated as 20 
percent disabling.

2.  Entitlement to an initial evaluation for osteoarthritis 
of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an initial evaluation for degenerative 
joint and disc disease of the lumbar spine, currently rated 
as 60 percent disabling.

4. Entitlement to an initial evaluation for degenerative 
joint and disc disease of the cervical spine with spinal 
stenosis, status post failed cervical spine surgery, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957 and from March 1978 to October 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and August 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  In October 2006, the veteran 
was afforded a hearing before the undersigned.  Jurisdiction 
over the appeal currently resides with the RO in Wilmington, 
Delaware.

This case has previously come before the Board on two earlier 
occasions.  In August 2004, the Board remanded the appeal to 
the agency of original jurisdiction (AOJ) for additional 
development.  In April 2007, the Board granted the Veteran's 
claim for a higher evaluation for gouty arthritis of the 
right elbow, denied his claims for higher evaluations for 
knee disabilities, and remanded his claims for higher 
evaluations for lumbar and cervical spine disabilities to the 
AOJ for additional development.  

The Veteran thereafter appealed the April 2007 Board 
decision, to the extent that it denied his claims for higher 
evaluations for knee disabilities, to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2008, based 
on a Joint Motion for Remand (JMR) from the Secretary and 
Veteran's counsel, the Court vacated the Board's April 2007 
decision to the extent that it denied higher evaluations for 
the Veteran's knee disabilities and remanded these issues to 
the Board.

It is noted that the Veteran's attorney has filed a subpoena 
duces tecum for records dated in the mid-1950s, but such 
records are irrelevant to the matters currently on appeal - 
rating claims.  See Francisco v. Brown, 7 Vet. App. 55 (1994) 
(holding that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  Therefore, adjudication of the current appeal may 
go forward without first addressing the subpoena request.

The Board notes that its earlier April 2007 decision referred 
to the AOJ for appropriate action claims of service 
connection for carpal tunnel syndrome and posttraumatic 
stress disorder which were raised at the October 2006 
personal hearing.  However, it does not appear that any 
action has as yet been taken by the AOJ as to these claims.  
Accordingly, these issues are once again referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim for a higher evaluation for osteoarthritis of 
the right knee, the Board notes that the May 2008 JMR found 
the January 2006 examination inadequate because the examiner 
did not provide an opinion as to the degree to which the 
range of motion of the knee was further limited by pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  Moreover, the Board also finds the January 2006 
inadequate because the examiner did not provide an opinion as 
to the degree to which the range of motion of the left knee 
was further limited by pain.  Id; Barr v. Nicholson, 21 Vet 
App 303 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Therefore, the 
Board finds that the Veteran's claims for higher evaluations 
for his knee disabilities must be remanded for a new VA 
examination to obtain this information.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

When readjudicating these claims for higher evaluations for 
the knee disabilities, the AOJ should not only consider his 
painful motion but should also consider whether, as to each 
knee, he is entitled to separate ratings for instability and 
arthritis as well as for lost flexion and extension.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion requires consideration of functional 
losses due to pain); Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (holding that, while evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a Veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998) (holding that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both limitation of motion due to arthritis and 
instability, provided that the degree of disability is 
compensable under each set of criteria); VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004) (holding that separate ratings may 
be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria).  
The AOJ should also consider the Court's holdings in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

While the appeal is in remand status, the AOJ should also 
attempt to obtain and associate with the record the records 
held by the Social Security Administration (SSA) in 
connection with the Veteran's grant of SSA disability in 
February 1997.  See 38 U.S.C.A. § 5103A(b) (West 2002); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992) (holding that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim).  

As to the claims for higher evaluations for lumbar and 
cervical spine disabilities, the Board also finds that a 
remand is required because the record on appeal does not show 
he was provided with a supplemental statement of the case 
following his post-remand VA examination in February 2009.  
See 38 C.F.R. § 19.31 (2009) (a supplemental statement of the 
case will be furnished to the veteran when additional 
pertinent evidence is received after a statement of the case 
has been issued).  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Because these are Federal 
records, if they cannot be located or no 
such records exist, the Veteran and his 
representative should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

2.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination of the knees.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and arthritis, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his knee disabilities.  

i.  As to any knee instability, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether 
either knee's adverse symptomatology 
includes recurrent subluxation or 
lateral instability that is best 
characterized as "slight," 
"moderate," or "severe."

ii.  As to lost knee motion, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner must conduct 
complete range of motion studies of 
each knee, with specific citation to 
flexion and extension.

a.  If the Veteran complains of 
knee pain, the examiner must 
offer an opinion as to the 
degree to which this pain 
further limits flexion and 
extension in the right and left 
knee.

b.  The examiner should also 
discuss the presence or absence 
of any weakened movement, 
including weakened movement 
against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any additional 
limitation of flexion and/or 
extension.  

3.  After undertaking the above 
development, the RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009).

4.  Thereafter, the RO should 
readjudicate the claims.  Such 
readjudication should take into account 
any lost motion caused by pain, whether 
separate ratings are warranted, in each 
knee, for instability and arthritis 
and/or lost flexion and extension, and 
whether "staged" ratings are 
appropriate.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
VAOPGCPREC 9-2004; Fenderson, supra.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the April 2006 
SSOC, and any evidence not received, and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

